The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 16-27 is pending.
Claim 20 is withdrawn.
Claims 16-19 and 21-27 is examined herewith.

Action Summary
Claims 16-21, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perrine (US 6,011,000) and XenoPort (XenoPort Reports Favorable Metabolism and Pharmacokinetics of XP23829, a Novel Fumaric Acid Ester, in Phase 1 Trial, Oct 4, 2012) both are of record is maintained.
Claim 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrine (US 6,011,000) and XenoPort (XenoPort Reports Favorable Metabolism and Pharmacokinetics of XP23829, a Novel Fumaric Acid Ester, in Phase 1 Trial, Oct 4, 2012) both are of record as applied to claims 16-21 above, and further in view of Reynolds (Retinopathy in patients with sickle cell trait, Optometry, 2007 Nov;78(11):582-7) all are of record is maintained.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrine (US 6,011,000) and XenoPort (XenoPort Reports Favorable Metabolism and Pharmacokinetics of XP23829, a Novel Fumaric Acid Ester, in Phase 1 Trial, Oct 4, 2012) both are of record as applied to claims 16-21 above, and further in view of Platt, New England Journal of Medicine, 2008;358(13):1362-1369 all are of record is maintained.


Response to Arguments
Applicants argues on page 6 bridging page 7 of response to arguments that Perrine does not disclose monomethyl fumarate (MMF) and that MMF has distinct structure and properties from the monoethyl ester of fumaric acid, e.e., monoethyl fumarate (MEF) which is the specifically disclosed.  This argument has been fully considered but has not been found persuasive.  Perrine teaches a structure of R1-C(O)-R2-R3, wherein R1 is SH2, NH2 or OH; R2 is a branched or linear alkyl; R3 is CONH2, COSH2, COOH, COOR4, C(O)R8 or OR8; R4 is a branched or linear alkyl (column 10, lines 1-4 and column 14, lines 60-66).  In selecting R1 is OH, R2 is linear alkyl and R3 is COOR4 and R4 is linear alkyl would meet the claimed compound of MMF.  One of ordinary skills would have selected MMF because MMF is known in the art has a greater degree of efficacy as taught by Xeno with a reasonable expectation of success absence evidence to the contrary.

Applicants argue on page 7 that one of ordinary skills would not have had reasonable expectation of success in treating these disorders using a prodrug MMF, because MMF would not have been deemed predictive of the function of a prodrug.  This argument has been fully considered but has not been found persuasive.  As stated in the paragraph above, it would have been obvious to substitute MMF for DMF since it is known that MMF has a greater degree of efficacy as disclosed by Xeno with a reasonable expectation of success absence evidence to the contrary.
Applicants ague on page 8 that Assessment Report discloses that MEF does not convert to either DMF or MMF and DMF or MMF  are not transformed into MEF.  This argument has been fully considered but has not been found persuasive.  As stated in the first paragraph above, it would have been obvious to substitute MMF for DMF since it is known that MMF has a greater degree of efficacy as disclosed by Xeno with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 8 that Xeno fails to cure the deficiencies of Perrine since Xeno does not disclose treatment of blood disorders.  This argument has been fully considered but has not been found persuasive.  As disclosed in the first paragraph above, it would have been obvious to substitute MMF for DMF since it is known that MMF has a greater degree of efficacy as disclosed by Xeno with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 9 that Claims 22 and 27 depend directly or indirectly on claim 16, which is nonobvious for the reasons discussed above, in that Perrine and XenoPort fail to provide a reasonable expectation of success in the treatment of a hemoglobinopathy, a sickle cell-related disorder.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in the first paragraph above.
Applicants argue on page 10 that Reynolds fails to provide a reasonable expectation of success in the treatment of a hemoglobinopathy, a sickle cell-related disorder or a beta thalassemia in a subject using a prodrug of monomethylfumarate.  This argument has been fully considered but has not been found persuasive. This argument has been addressed in the first paragraph.  Additionally, it is known in the art that the presence of retinopathy in patients with sickle cell trait necessitates a comprehensive medical workup as disclosed by Reynolds. Taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of the invention was filed that the presence of retinopathy in patients with sickle cell trait necessitates a comprehensive medical work up as disclosed by Reynolds with a reasonable expectation of success.
Applicants argue on page 11 that Claims 23-25 depend directly or indirectly on claim 16, which is nonobvious for the reasons discussed above, in that Perrine and Xeno fail to provide a reasonable expectation of success in the treatment of a hemoglobinopathy, a sickle cell-related disorder or a beta thalassemia in a subject using a prodrug of MMF.  This argument has been fully considered but has not been found persuasive. This argument has been addressed in the first paragraph.  
Applicants argue on page 11 that Platt fails to remedy the deficiencies of Perrine and Xeno and Perrine, Xeno and Platt fail to provide a reasonable expectation of success in the treatment of a hemoglobinopathy, a sickle cell-related disorder or a beta thalassemia in a subject using a prodrug of MMF.  This argument has been fully considered but has not been found persuasive. This argument has been addressed in the first paragraph.  Additionally, Platt teaches hydroxyurea as effective in treating sickle cell disease.  Taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of the invention was filed to combine hydroxyurea with MMF to treat sickle cell diseases because both MMF and hydroxyurea are both known in the art to treat sickle cell diseases with a reasonable expectation of success absence evidence to the contrary.


Previous Rejection


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perrine (US 6,011,000) and XenoPort (XenoPort Reports Favorable Metabolism and Pharmacokinetics of XP23829, a Novel Fumaric Acid Ester, in Phase 1 Trial, Oct 4, 2012) both are of record.
 Joshi (US 6,355,676) in view of Platt, New England Journal of Medicine, 2008;358(13):1362-1369 all are of record.
Perrine teaches amides and esters of fumaric acid as useful in stimulating fetal hemoglobin and as useful in treating sickle cell disease (e.g. sickle cell anemia) and thalassemia (abstract). Perrine teaches the compounds encompasses monomethyl and dimethyl ester of fumaric acid; in addition, monoethyl and dimethyl fumarate is exemplified (see col. 14, line 16 bridging col. 15, line 15; also col. 1, lines 19-27, also Example 10 and Fig. 9). Perrine teaches many symptoms of sickle cell disease including leg ulcer (see col. 4, line 36 for example).  Perrine teaches administration may be by parenteral or nonparenteral means, but is preferably oral or intravenous.  Treatment may be for short periods of time or continuous throughout the lifetime of the patient (column 10, lines 48-51).  Perrine teaches a pharmaceutically acceptable carrier (e.g. excipient) (claim 1).
Perrine does not teach the prodrug of monomethyl fumarate.
Xeno teaches that XP23829, a novel fumaric acid ester compound that is a prodrug of monomethyl fumarate (MMF). We are particularly pleased that the results suggest that the PK profile of at least one of our formulations supports further evaluation as a once-a-day treatment. All formulations of XP23829 were administered at a dose that was equivalent to 107 mg of MMF.  Xeno teaches that confirming the expected human metabolism of XP23829 and identifying formulations that we believe could be capable of achieving MMF exposures that are similar to MMF exposures observed in other fumaric acid ester therapies.  All formulations of XP23829 produced MMF in the blood.  Xeno preclinical animal studies that compared molar-equivalent doses of XP23829 to DMF, XP23829 demonstrated a greater degree of efficacy.
It would have been obvious to one of ordinary skills in the art at the time of filing to employ XP23829 (a prodrug of MMF) instead of monomethylfumarate (MMF) for the treatment of sickle cell anemia and/or thalassemia.  One would have been motivated to substitute XP23829 instead of monomethylfumarate to treat sickle cell anemia and/or thalassemia because it is known that MMF is useful in the treatment of sickle cell anemia and/or thalassemia as disclosed by Perrine and XP23829 demonstrates an greater degree of efficacy over MMF as disclosed by Xeno. Therefore, taken the cited art, it would have been obvious to one of ordinary skills at the time of filing to employ XP23829 to treat sickle cell anemia and/or thalassemia because it is known in the art that XP23829 (a prodrug of MMF) has better efficacy than MMF with a reasonable expectation of success.


Claim 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrine (US 6,011,000) and XenoPort (XenoPort Reports Favorable Metabolism and Pharmacokinetics of XP23829, a Novel Fumaric Acid Ester, in Phase 1 Trial, Oct 4, 2012) both are of record as applied to claims 16-21 above, and further in view of Reynolds (Retinopathy in patients with sickle cell trait, Optometry, 2007 Nov;78(11):582-7) all are of record.
Perrine and Xeno as cited above.
Neither Perrine nor Xeno disclose retinopathy.
Reynolds teaches that Sickle hemoglobinopathies are among the most prevalent genetic disorders in the United States. Sickle cell trait (hemoglobin AS) is the most common genotype and has traditionally been considered a benign condition. Systemic and ocular complications are seen infrequently in patients with sickle cell trait. The presence of retinopathy in patients with sickle cell trait necessitates a comprehensive medical workup.

It would have been obvious to one of ordinary skills in the art at the time of filing to treat retinopathy with XP23829.  One would have been motivated to treat retinopathy with XP233829 because it is known in the art that Sickle hemoglobinopathies (e.g. retinopathy) are among the most prevalent genetic disorders in the United States.  And it is known in the art that XP23829 has better efficacy than MMF.  Therefore, it would have been obvious that upon administering XP23829 to treat sickle cell anemia would consequently treat retinopathy with the same administration of XP23829 (same compound) to treat sickle cell (same patient population).
Regards to the administration of the XP23829 locally to the eye; it would have been obvious to one or ordinary skills in the art to employ any means of administration to the subject because once the compound is known to effectively treat sickle cell disease, the route of administration is well within the skilled artisan.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.


Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrine (US 6,011,000) and XenoPort (XenoPort Reports Favorable Metabolism and Pharmacokinetics of XP23829, a Novel Fumaric Acid Ester, in Phase 1 Trial, Oct 4, 2012) both are of record as applied to claims 16-21 above, and further in view of Platt, New England Journal of Medicine, 2008;358(13):1362-1369 all are of record.
Perrine and Xeno as cited above.
Neither Perrine nor Xeno disclose hydroxyurea.

Platt teaches hydroxyurea as effective in treating sickle cell disease (see page 1367, col. 2, second paragraph).  Hydroxyurea is given daily in a single oral dose. The starting dose is 15 mg per kilogram of body weight per day (unless the creatinine clearance is <60 ml per minute [1.0 ml per second], in which case the starting dose is 7.5 mg per kg per day.  If any of the counts or levels fall within the very low range, hydroxyurea is stopped and is not restarted (at a lower dose) until the value returns to the acceptable range. Otherwise, dosing decisions are made every 12 weeks. If after 12 weeks the counts remain in the acceptable range, the hydroxyurea dose is increased by 5 mg per kilogram per day.  If the counts are in the low range, the dose is not changed. This cycle is continued until either a maximum dose of 35 mg per kilogram per day is reached or the counts fall into the very low range.  Any dose that is associated with counts falling into the very low range should not be tried more than twice.  Figure 1 (facing page). Pathophysiological Characteristics of Sickle Cell Anemia and the Effect of Hydroxyurea.  The β-globin gene on chromosome 11 contains a mutation that results in the production of sickle hemoglobin.  The γ-globin genes have a normal sequence but are quiescent in adults. In the bone marrow, most red cells are produced from mature precursor cells and contain mostly sickle hemoglobin. In rare cases, red cells called F cells are produced directly from primitive progenitors and have a high fetal hemoglobin (HbF) content. Red cells in the circulation that have a high sickle hemoglobin content undergo polymerization and morphologic sickling when deoxygenated, which can cause sludging or vaso-occlusion. Sickle hemoglobin damages the red-cell membrane in a variety of ways, leading to hemolysis and depletion of nitric oxide.  Membrane damage also causes increased adherence to and damage of vascular endothelial cells. Hydroxyurea treatment allows γ-globin genes to be more actively expressed.  By killing cycling cells, hydroxyurea changes the kinetics of erythroid proliferation, forcing more F cells to be produced from primitive progenitors. Hydroxyurea also produces nitric oxide and directly stimulates fetal hemoglobin production. Because F cells are less likely in red cells with little fetal hemoglobin to occlude vessels and cause membrane damage, hydroxyurea treatment results in fewer symptoms, less severe hemolytic anemia, and lower mortality.  

It would have been obvious to one of ordinary skill in the art at the time of filing to employ XP23829 and hydroxyurea together in a method of treating sickle cell disease. One of ordinary skill in the art would have been motivated to administer XP23829 and hydroxyurea together in a method of treating sickle cell disease. Concomitantly using two agents, which are known to be useful to treat sickle cell disease individually, into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).
The examiner notes that whether the sickle cell disease patient is having reduced OCTN1 expression or not, XP23829 would be reasonably expected to be effective. Moreover, for patients that is refractory to hydroxyurea monotherapy, the addition of XP23829 in the treatment would be reasonably expected to be useful as XP23829 has demonstrated more efficacy than MMF as taught by Xeno in treating the sickle cell disease with a reasonable expectation of success absence evidence to the contrary.

	For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion

Claims 16-27 is rejected.

No claims are allowed.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627